Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s reply filed on 6/29/22 is acknowledged.  Claims 27 and 29-33 were canceled.  Claim 36 was added.  Claims 1-26, 28 and 34-36 are pending and are under examination. 
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior claim objections are withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The prior rejection of claim 4 is modified and maintained because the structural relationship between the layer of an activator or a precursor of said activator, and the oxide layer is unclear.  Because claim 1 recites the layer of an activator or a precursor of said activator is on the metal indicator layer, it is unclear how the oxide layer is also on the metal indicator layer.  
The prior rejection of claim 5 is maintained because “wherein the barrier material is . . . on the metal indicator layer” is unclear.  Because claim 1 recites the layer of an activator or a precursor of said activator is on the metal indicator layer, it is structurally unclear what on the metal indicator layer.  Applicant’s arguments on p. 11 of the reply are respectfully not persuasive because while claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 positively claims an activator or precursor of said activator (separate layer) on the metal indicator layer, then claim 5 positively claims a barrier material on the metal indicator layer.  The Office recommends amending claims 1 and/or 5 to clearly show the structural relationship between the activator or precursor of said activator layer, the barrier material, and the metal indicator layer. 

The prior rejection of claim 16 is maintained because the following terms raise an antecedent basis issue: 
“thickness of the metal or the metal alloy layer” (also see “nature of the metal or the metal alloy”): antecedent basis is maintained because the claim terms should clearly indicate whether the claimed metal refers to the zero-valent metal or not.  The Office recommends amending the claim language to “thickness of the zero-valent metal or the zero-valent metal alloy layer”; 
“thickness of the metal oxide or the metal alloy oxide” (also see “nature of the metal oxide or the metal alloy oxide”): because claim 10 positively claims a naturally formed oxide layer, there is no antecedent basis for metal oxide or metal alloy oxide in claim 10;
“thickness of the permeable layer: there is no antecedent basis for permeable layer in claim 10; or in any claim language recited before the rejected term in claim 16. 
The prior rejection of claim 23 is maintained because “the the polymeric binder layer” raises an antecedent basis issue and extra “the” should be deleted.  Furthermore, “said polymeric binder layer” raises an antecedent basis issue.  Is the latter term referring to the “polymeric protective layer”?
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
In light of applicant’s remarks, on p. 11 of the reply filed 1/10/22, which appears to acknowledge the following claim language is functional claim language, it is noted, the claim language, “wherein when the metal indicator layer is exposed to a sterilant said sterilant causes an irreversible change in opacity, reflectivity or electrical conductivity of the metal indicator layer”; and “wherein the sterilant is humidity, ionizing radiation, steam, ethylene oxide, plasma, formaldehyde, dry heat, hydrogen peroxide or a mixture thereof,” for examination purposes, will be given the appropriate weight, and interpreted as functional and/or intended use claim language.  
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26, 28 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haarer et al. (“Haarer,” WO 2006/048412, previously cited) in view of Smolander et al. (“Smolander,” US Pub. No. 2007/0087443, previously cited) and Patel (US Pub. No. 2003/0211618, previously cited). 
As to claims 1, 10, 12, 13, 22 and 25, Haarer discloses an indicating system comprising a substrate (e.g., substrate S in fig. 1A, p. 23 et seq.) having a surface and a metal indicator layer (e.g., first active reagent R1 in fig. 1A is an electrically conductive layer such as silver, p. 24) on said surface, wherein said metal indicator layer comprises a continuous layer of a zero-valent metal (silver is a zero-valent transition metal), and a layer of an activator or a precursor of said activator on said metal indicator layer (e.g., passive reactant R2 in fig. 1A may be a salt layer, p. 24); wherein when the metal indicator layer is exposed to a sterilant said sterilant causes an irreversible change in opacity, reflectivity or electrical conductivity of the metal indicator layer (see change in electrical conductivity on p. 23 et seq.). 
As to claims 1, 10, and 22, with regard to the limitation, “wherein the sterilant is humidity, ionizing radiation, steam, ethylene oxide, plasma, formaldehyde, dry heat, hydrogen peroxide or a mixture thereof,” while Haarer does not specifically with regard to the embodiment of fig. 1A, Haarer does disclose the transfer of heat to cause a chemical and/or physical reaction on p. 6 et seq..  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to utilize heat as a sterilant because Haarer acknowledges, with regard to the embodiment of fig. 1A, that the electrical conductivity of the active reactant R1 is temperature dependent (see p. 23 of Haarer), and thus, heat would have been an obvious agent to use to easily cause a change in the electrical conductivity of the active reactant R1.  
Furthermore, with regard to claims 1 and 24, while Haarer discloses the zero-valent metal in fig. 1A is silver, Haarer does not specifically disclose the metal is aluminum, tin, zinc, copper, magnesium or iron.  Haarer discloses on p. 28 the active reactant R1 include but are not limited to silver, gold, aluminum, copper, nickel, etc.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use an alternative transition metal, such as copper because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  See MPEP 2141.
Also, with regard to claims 1, 10, and 22, Haarer does not specifically disclose the zero-valent metal has a thickness of from 10 Angstroms to 0.01 mm.  Smolander discloses an indicator comprising a metal which is selected from the group of transition elements and is preferably of metallic silver and/or copper.  The indicator is made either by applying a metal layer on a suitable non-metal substrate or by printing, it on a suitable printing base, for example by the screen printing or the flexographic printing technique. The printing base can be, for example, paper, board, or plastic.  When a metal coating is applied on a non-metallic substrate, for example by vapour deposition or sputtering, it can be made very thin, normally with a layer thickness of 1 to 10 nm. An advantageous layer thickness is 1 to 5 nm.  See e.g., [0024-0026].  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have a specific thickness because the sensitivity of the indicator can be adjusted e.g. by changing the thickness of the metal layer (e.g., [0028] of Smolander).  
Lastly, with regard to claims 1, 10, and 22, while Haarer in combination with Smolander discloses the claimed structural features of the claimed sterilization indicating system, Haarer in combination with Smolander do not specifically disclose a system that performs sterilization.  Patel discloses a color-changing device for monitoring integral value of time, temperature and steam. The device can be used for monitoring sterilization of medical and kitchen supplies, canned foods and doneness of microwave foods.  See [0002] of Patel.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to utilize the indicator of Haarer in combination with Smolander as a sterilization indicating system because it would be beneficial to have a system that can perform multiple functions. 
As to claims 2, 11, and 21, Haarer does not specifically disclose the activator in the form of particles in the binder.  Patel discloses an indicator controller in e.g., figs. 1-4 and [0043] et seq. in the form of particles and an ink formation in e.g., [0026] et seq.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have the activator in the form of particles because it would allow for a compact design of the system. 
As to claim 3, Haarer discloses on p. 24, the TTI structure is sealed to avoid interaction with water from the surroundings. 
As to claim 4, Haarer discloses on p. 32 and fig. 4E, a TTI structure with a substrate coated with an electrically conductive layer, and R1 can be a metal oxide layer.  
As to claim 5, Patel discloses a barrier in e.g., [0045] et seq.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have a barrier to protect the layers underneath it. 
As to claim 6, Haarer discloses a component connected to a conductive path on p. 23 et seq.
As to claims 7, 18, 19 and 28, while Haarer discloses a color message on p. 5 et seq., Haarer does not specifically disclose a message.  Patel discloses a message in e.g., [0049] et seq.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have a message so that it provides an alternative way to clearly communicate with the user.  
As to claims 8-9, 15, and 23, see e.g., p.10 et seq. of Haarer, which discloses a multi-layer structure with additional layers that can perform various functions.
As to claims 14 and 26, Haarer discloses on p. 24 et seq. potassium chloride.  
As to claim 16, Haarer discloses on p. 27 et seq. that the active and passive reactants may be a variety of materials.  
As to claim 17, Haarer discloses on p. 29 et seq. time-temperature dependent changes. Also see e.g., p. 23 et seq., which discloses R1 disintegrating at a rate proportional to the time and temperature changes. 
As to claim 20, Haarer discloses on p. 23 et seq. and fig. 3, the metal layer is an antenna of a RFID having at least one RFID electronic chip (or tag) and at least a portion is covered with a layer of the activator. 
As to claim 34, Haarer does not specifically disclose the specific type of oxidizing agent as claimed (see p. 27 of Haarer), Patel discloses in e.g., [0013], Patel in PCT application # WO 00/61200 has disclosed formulations and devices for monitoring sterilization with plasma. The device is made by coating of a mixture of at least one (a) polymeric binder, (b) plasma activator and (c) plasma indicator. The device undergoes a color change when treated with plasma, especially that of hydrogen peroxide.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to include a specific type of oxidizing agent, such as hydrogen peroxide, because it would be beneficial to recognize the specific types of oxidizing agents that affect the metal layer.  
As to claim 35, Haarer discloses on p. 23 et seq., the change of conductivity of an antenna of a RFID.  
As to claim 36, see claim 1 above. 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument: “The instant invention is an indicating system however, the indicating system responds to external sterilants as opposed to time and temperature only as in Haarer. The sterilants are those associated with sterilization including humidity, ionizing radiation, steam, ethylene oxide, plasma, formaldehyde and hydrogen peroxide. Whereas the indicator of Haarer is complete, with regards to those elements necessary to react, the instantly claimed invention requires a separate sterilant which is not integral to the indicating system. Furthermore, the instant indicating system is unaffected by time and temperature with the only response being to a sterilant. Therefore, Haarer fails to teach or suggest the claimed invention.” 
The Office respectfully disagrees.  As pointed out by applicant’s arguments above, the sterilants are external to the claimed indicating system, which means the external sterilants are not part of the claimed system.  Furthermore, as pointed out in the claim interpretation section above, the external sterilants, for examination purposes, were given the appropriate weight, and interpreted as functional and/or intended use claim language.  While all words in each claim are considered in judging the patentability of the claim language, including functional and intended claim limitations, not all limitations provide a patentable distinction.  Thus, the external sterilants do not provide a patentable distinction from Haarer. 
In response to applicant’s argument: “Smolander is specific to an indicator for detecting sulfur compounds directly by reaction with a metal. The mechanism is a direct reaction of the sulfur compound and metal. This is quite different from the instant application which relies on an activator. One of skill in the art would not be able to rely on the teachings of Smolander for guidance on metal thickness since the kinetics of a direct reaction, as in Smolander, would dictate the optimum thickness whereas the instant invention relies on a series of chemical steps each of which will have different kinetics. Furthermore, Smolander teaches the formation of a color change due to the conversion of a metal to a metal sulfide whereas the instant invention utilizes a transition from opaque to transparent. Therefore, the final product is very different since Smolander is optimized to optical visibility of a metal sulfide whereas the instant invention is optimized to the metal layer becoming transparent.”
The Office respectfully does not find applicant’s argument to be persuasive.  In response to applicant’s argument that the prior art reference Smolander is different from applicant’s invention, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant should further note that if the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection should be made.  Because of KSR, the Office recognizes that rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 82 USPQ2d at 1396.  Below are exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, the Office has clearly shown that there is an articulated reasoning with rational underpinning to support the legal conclusion of obviousness by applying rationale (G), which is the teaching-suggestion-motivation (TSM) rationale.  The Office has clearly and properly met the obviousness standard by articulating that one of ordinary skill in the art would be motivated to combine the teachings of Haarer and Smolander because Smolander explicitly and/or implicitly discloses the claimed zero-valent metal thickness, and the motivation for the claimed thickness range (see e.g., [0028] of Smolander).  Therefore, the combination of Haarer and Smolander is proper because persons skilled in the art would appreciate the disclosure of Smolander to improve Haarer’s invention.  In addition, the combination of Haarer and Smolander is proper because it would appear that the claimed zero-valent metal thickness range is a result-effective variable.  It would have been obvious to a person of ordinary skill in the art to determine, through routine experimentation, the claimed thickness range because discovering the optimum or workable ranges involves only routine skill in the art.
Furthermore, because applicant’s argument appears to be based primarily on Smolander, applicant should note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument: “Patel is specific to an isomeric indicator, based on isomerization of a dye, wherein the isomerization of the dye results in a color change. Patel provides no guidance suitable to mitigate the deficiencies of Haarer and Smolander set forth above. 
The Office respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine the prior art references (Haarer, Smolander, and Patel) because the prior art references are all directed to an indicator-type of invention and Patel discloses the advantage of having an indicator that can perform multiple functions, which include monitoring sterilization of medical and kitchen supplies (e.g., [0002] of Patel). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



7/30/2022